Hon. Joseph Arthur Cohen Town Justice, Scarsdale
We acknowledge receipt of your letter inquiring whether, in Scarsdale, which is a village created to be coterminous with a town, provisions of the Village Law, § 17-1703-a, are applicable, which provide, in relevant part, that where a town is created to be coterminous with a village, the usual judicial offices of a village and a town, at the option of the people voting upon the proposition, may be modified and combined.
You state in your letter that you are an elected town justice of the Town of Scarsdale, that there is another elected town justice of that town who is also the elected village justice of the Village of Scarsdale and in addition there is an appointed acting village justice of that village. You state that traditionally (which we assume to be by custom rather than by statutory mandate) one town justice has been elected village justice and the other has been appointed acting village justice. You desire to know whether this custom must be continued.
In our opinion, Village Law, § 17-1703-a, which was only added to the Village Law in 1977, does not apply to the Village of Scarsdale because its provisions can apply only where a town is created to be coterminous with a village, whereas the Village of Scarsdale was created in 1915 to be coterminous with the Town of Scarsdale; and, by the very terms of Village Law, § 17-1703-a subd. 1, the section can only be utilized within one year of the creation of such a town.
Because of the foregoing, it is our opinion that in the Town of Scarsdale, where one elected town justice happens to be the village justice of the Village of Scarsdale, the other elected town justice is not required to be appointed by the village board as the acting village justice. As to the relative jurisdiction of town justices, village justices, and acting village justices, we refer you to an informal opinion of this office reported in 1977 Atty Gen [Inf Opns] 235, a copy of which we enclose herewith.
The research done in relation to this opinion request does not include research for special acts of the Legislature or local law.